The questions of law certified to the Supreme Court for adjudication were these: 1. Assuming the allegations of plaintiff's petition, in substance set out above, to be true, is it shown that Mrs. Elizabeth Scott is a necessary party to the action by plaintiff against Winfield Scott, Jr. within the meaning of subdivision 29a of Art. 1995, R.C.S., Vernon's Ann.Civ.St. art. 1995, subd. 29a?
2. Assuming plaintiff's allegations, as substantially set out above, to be true, can Mrs. Elizabeth Scott be compelled to defend the action over her plea of privilege *Page 534 
to be sued in the county of her residence, or in the county where a major portion of the land is situated, on the theory that there can be no proper division of the estate between the spouses (as authorized by Art. 4638, R.C.S.), unless she is a party to the suit?
3. If either of the above questions is answered in the affirmative, was the proof sufficient to show the existence of the fact or facts relied upon to confer venue of the cause on the court below as to Mrs. Elizabeth Scott? Phrasing the question differently: Can plaintiff rely upon the unproven allegations of her petition to establish the existence of the venue fact or facts relied upon?
In an opinion by Associate Justice Critz, 123 S.W.2d 306, filed January 4, 1939, the Supreme Court answered questions Nos. 1 and 2 in the negative, and left unanswered question No. 3, for the reason that it was propounded only on condition that either question No. 1 or question No. 2 was answered in the affirmative.
So, it being obvious that the Supreme Court sustained the views of the majority of this Court, therefore, in harmony with the adjudication by the Supreme Court, the motion for rehearing by Mrs. Elizabeth Scott is sustained, the former judgment of this Court, affirming the judgment of the trial court as to her, is set aside, and the judgment below is reversed and judgment is here rendered, sustaining her plea of privilege and changing the venue of the cause as to her, to a court of competent jurisdiction of Tarrant County; and in consummating the change of venue, the clerk of the court below will follow the directions prescribed by Article 2020, R.C.S., Vernon's Ann.Civ.St. art. 2020.